DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Status
Applicant’s arguments and amendments dated 10/21/2022 have been received and entered in the application.
Claims 1-8 are currently pending and examined on the merits.
Claims 1-4, 7 and 8 are currently amended. 


Withdrawn Objections & Rejections
The objections and rejections presented herein represent the full set of objections and rejections currently pending in this application. Any objections and/or rejections not specifically reiterated are hereby withdrawn.    


Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The use of term “pluripotent” in claims 1-8 is counter the commonly understood potency of mesenchymal stem cells which are generally considered multipotent (see Pittenger et al or Huang et al, cited in IDS 10/11/2019). The term is indefinite because the specification does not clearly redefine the term.
The term “positive” in claim 7 is a relative term which renders the claim indefinite. The term “positive” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. This renders the “response” recited in this claim indefinite.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al (High-Throughput Screening for Modulators of Mesenchymal Stem Cell Chondrogenesis. Annals of Biomed Engineering, Volume 36, November 2008, cited in IDS dated 10/11/2019) in view of Serteyn et al (WO2015/091210, Publication date June 2015, cited in IDS dated 10/11/2019).
Regarding claims 1-4 and 8, Huang teaches a method of assessing the efficacy of four trophic factors and 1,040 small molecules compounds on mesenchymal stem cells (MSCs) viability and chondrogenesis by exposing the MSCs to growth factors or the small molecules and assessing the effect of the trophic factors or the small molecules on the DNA content or glycosaminoglycan (GAG) content of the MSCs as an indicator of viability and chondrogenesis respectively (Methods: Growth factor combinatorial screen, NINDS library screen, Figure 3 and 5). A skilled artisan recognizes that the effect of the trophic factors or small molecules on MSC viability and chondrogenesis is expected to reflect the effect of these trophic factors or small molecules in vivo, including in the calves the MSCs are autologous to. Huang uses bone marrow derived MSCS wherein the bone marrow is derived from carpal bones of calves (Methods: Mesenchymal Stem Cell Isolation and Culture), therefore the MSCs used by Huang are autologous to the calves. Huang does not teach using muscle-derived MSCs that are positive for CD105, CD44, CD90, miR-128, miR-133B, miR-802, miR-218, negative for CD45, MHCII, CD29, miR-656 and are obtained by micro-biopsy followed by density centrifugation from a living mammalian patient. Serteyn teaches production of muscle-derived MSCs from micro-biopsy from a living horse (page 22, line 18-20) followed by discontinuous Percoll density gradient centrifugation (page 23, line 20-22) that are CD105, CD44, CD90, miR-128, miR-133B, miR-802, miR-218, negative for CD45, MHCII, CD29, miR-656 (Page 29, line 11-12 and page 32, lines 8-15). Serteyn states that “commonly used stem cells are adult bone marrow-derived and adipose tissue-derived” MSCs (page 3, line 19-21) however these common methods have several shortcomings. For example, Serteyn states that the sampling methods used for adult bone marrow-derived and adipose tissue-derived MSCs are “quite invasive, often not appreciated by owners of competing horses and can provoke some infections” (page 3, lines 24-26). A skilled artisan would be motivated to use the non-invasive procedure of Serteyn’s to derive MSCs for use in the method taught by Huang. Therefore, it will be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to substitute the MSCs of Huang with the MSCs of Serteyn to obtain the predictable result of a method for assessing the effect of a compound on MSCs derived from a living mammal. 
Regarding claim 5, Huang teaches a CM- condition that is the control condition without any trophic factors (Figure 3b).
Regarding claim 6, Huang teaches several compounds that are pharmaceuticals (Table 1).
Regarding claim 7, Huang teaches a method that assesses the likelihood of induction or inhibition of chondrogenesis in response to trophic factors or small molecules by evaluating the level of chondrogenesis observed in the MSCs derived from the calves when exposed to the trophic factors or small molecules. From the list of 1,040 small molecules tested, Huang has identified both inducers and inhibitors of chondrogenesis (Table 1) which they state are “useful for direct systemic treatment of osteoarthritis” (page 1918, left column, last para, line 9-13) or “skeletal pathologies” (page 1918, right column, line 1) respectively. It is implicit in Huang’s disclosure that the chondrogenic results observed in the MSCs are reflective of chondrogenic effects expected in a patient i.e. the likelihood of chondrogenic induction or inhibition in a patient is assessed by evaluating chondrogenic effects in MSCs. It is also implicit in Huang’s disclosure that the MSCs used are autologous to the calves that the MSCs are derived from and thus the likelihood of chondrogenic induction or inhibition in the calves can be assessed by evaluating chondrogenic effects in MSCs derived from the calves.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-8 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8-10 of U.S. Patent No. 10/633/633 in view of Huang. The present application is directed to methods of use and the ‘633 patent is directed to methods of preparing muscle microbiopsy-derived mammalian mesenchymal stem cells collected from microbiopsy and subsequently processed via density gradient fractionation resulting in cell population positive for CD105, CD44, CD90, miR-128, miR-133B and negative for CD45, MHCII, CD29 and miR-656. 
The ’633 method does not disclose further method of use of muscle microbiopsy-derived mammalian mesenchymal stem cells. However, Huang discloses methods of use of muscle microbiopsy-derived mammalian myoblasts recited in the present application, thus it would be obvious to one of ordinary skill in the art that the references could be combined. As the present application explains in paragraph [003] “More recently, stem cells have been used to evaluate the patient's genetic code and/or determine the patient's reaction to a particular treatment, in order to adapt the medical treatment to the patient's expected reactions to the relevant treatment” thus indicating that a skilled artisan would be motivated to combine methods disclosed in Huang and ‘633 patent. 


Response to Arguments
Applicant’s arguments, see pages 11-16, filed 10/21/2022, with respect to claims 1-8 rejected under 102/103 and 103 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments, see pages 10-11, filed 10/21/2022, with respect to claims 1-8 rejected under 112(b) have been fully considered but they are not persuasive. 
Regarding the use of the term “pluripotent” within claims 1-8, applicants argue that the term “pluripotent” is consistently located within the phrase “mammalian pluripotent muscle-derived mesenchymal stem cell” and proper interpretation of the claim relates to evaluating the entire phrase. Further, applicants state that they have elected to name the obtained cells as “mammalian pluripotent muscle-derived stem cells”. Applicants seem to believe that consistency of use of the term “pluripotent” within their specification without explicitly defining their elected name within their specification should be sufficient for an artisan. It should also be noted that the applicant do not argue that their use of the term “pluripotent” is not counter to the commonly understood potency of mesenchymal stem cells.
In response, applicant is reminded that they can act as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning however this requires the written description to clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). Therefore, if the applicants have elected to name their cells using a phrase that includes a term with a commonly understood meaning then the term must be used in accordance with its commonly understood meaning or clearly redefined within the specification. The commonly understood meaning of the term “pluripotent” is reference to a cell that can divide indefinitely and is capable of differentiating into all the tissues of the body, for example embryonic stem cells and induced pluripotent stem cells. Mesenchymal stem cells are known to be multipotent i.e. they are capable of differentiating into only a certain cell types of mesenchymal lineage such as bone, cartilage, fat, muscle. Therefore, an artisan expects mesenchymal cells to be multipotent and not pluripotent.  An artisan does not expect a commonly used term such as “pluripotent” to change its meaning due to its use in a phrase including its use with “muscle derived” and/or “mesenchymal stem cells”, therefore the meaning of the term “pluripotent” used in claims 1-8 remains unclear.
Regarding the use of term “positive” in claim 7, applicants argue that the term “positive” is not relative but an indication that the assay used yielded an interpretable result. Further, the applicants elaborate that the “positive result” allows the artisan to interpret the results to determine the effects of compound. This argument seems to suggest that a “positive result” from an assay is not the interpretation of the result/response in itself but a mere indication that the response of the cells in the assay was interpretable. 
In response, examiner has ascertained the term “positive” in claim 7 is relative and the applicant arguments are not persuasive. An artisan when interpreting the result of an assay will categorize the result as positive or negative, therefore positive or negative are the interpretation of the result and not mere indicators that the result could be interpreted. The response of cells to a compound within in an assay could be categorized as positive or negative relative to many factors; cells compared, compounds compared, assay used, hypothesis used. For example, an artisan testing toxicity of a chemical may categorize the result as positive if the numerical measure of toxicity increases upon chemical exposure however they may also categorize the result as positive if the numerical measure of viability increases (i.e. toxicity decreases). In this scenario, the term “positive” is relative to the measurement made. On the other hand, an artisan testing toxicity of a chemical based on the hypothesis that the chemical is not toxic may categorize the result as positive if the toxicity decreases upon chemical exposure. In this scenario the term “positive” is relative to the hypothesis used. Therefore, “positive” is a relative term.

Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATASHA DHAR whose telephone number is (571)272-1680. The examiner can normally be reached M-F 8am-4pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras Jr. can be reached on (571)272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MATASHA DHAR/ Examiner, Art Unit 1632      
                                                                                                                                                                                   /KARA D JOHNSON/Primary Examiner, Art Unit 1632